                           IN THE UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

RAYMOND SNEED,                                    §
                                                  §
                 Petitioner,                      §
v.                                                §   Civil Action No. 3:16-CV-1639-L
                                                  §
UNITED STATES OF AMERICA,                         §
                                                  §
                 Respondent.                      §

                                              ORDER

       The Findings, Conclusions and Recommendation of the United States Magistrate Judge

(“Report”) (Doc. 26) was entered on May 3, 2019, recommending that the court deny Petitioner’s

successive Motion to Vacate, Set Aside, or Correct Sentence under 28 U.S.C. § 2255 (Doc. 2) and

dismiss with prejudice this action, as his claim under Johnson v. United States, — U.S. —, 135 S.

Ct. 2551 (2015), fails as a matter of law because he cannot demonstrate prejudice. In this regard,

the magistrate judge determined that Petitioner cannot establish that the alleged “Johnson error ‘had

substantial and injurious effect or influence’ under current law in determining [his] sentence.”

Report 3 (citations omitted).

       Petitioner did not file objections to the Report. He, instead, filed two motions, which were

both docketed on June 20, 2019. In the first motion (Doc. 27), Petitioner contends his retained

attorney in this case provided ineffective assistance and has informed him that he intends to

withdraw as his counsel because of health issues. In addition, Petitioner asserts that he “was wrongly

enhanced under the ACCA criminal statu[t]e,” and his attorney should have recognized this and

taken appropriate steps to correct the alleged error. Mot. 2 (Doc. 27). Petitioner does not request

any particular relief in this motion. The court, nevertheless, construes the motion and Petitioner’s

Order – Page 1
contention that he should not have been sentenced under the Armed Career Criminal Act or ACCA

as objections to the FCR and the ground for his second motion (Doc. 28) in which he requests that

the court, “in the interest of justice,” appoint counsel to represent him in this case to protect his

constitutional right to counsel under the Sixth Amendment.

       There is no constitutional right to appointment of counsel in a federal habeas corpus

proceeding, which are civil in nature.. McClesky v. Zant, 111 S. Ct. 1454, 1471 (1991).

Appointment of counsel in habeas proceedings is appropriate, however, when “the interests of justice

so require and such person is financially unable to obtain representation.” Self v. Blackburn, 751 F.2d

789, 793 (5th Cir. 1985) (citing Fifth Circuit Plan Under the Criminal Justice Act, § 2; and 18 U.S.C.

§ 3006A(2)(B)). The legal principles governing Petitioner’s claim are settled. the court, therefore,

determines, that additional briefing by counsel is not necessary, as it would not assist the court and

would be an inefficient use of judicial resources. Self, 751 F.2d at 793. For the same reason, no

evidentiary hearing is necessary to resolve Petitioner’s motion and Johnson claim. See United States

v. Vasquez, 7 F.3d 81, 83 (5th Cir. 1993) (recognizing that counsel must be appointed in a section

2255 habeas proceeding if the court determines that an evidentiary hearing is required).

Accordingly, appointment of counsel is not required and would not be in the interest of justice. There

is also no indication that Petitioner is financially unable to retain new counsel. For these reasons,

the court denies Petitioner’s motion for appointment of counsel (Doc. 28).

       As Petitioner has not sought an extension to file additional objections, and the court sees no

reason to further delay the resolution of his section 2255 motion, it, after reviewing the section 2255

motion, file, record in this case, and Report, and having conducted a de novo review of that portion

of the Report to which objection was made, determines that the findings and conclusions of the


Order – Page 2
magistrate judge are correct; accepts them as those of the court; overrules Petitioner’s objections;

denies Petitioner’s successive Motion to Vacate, Set Aside, or Correct Sentence under 28 U.S.C. §

2255; and dismisses with prejudice this action.

        Considering the record in this case and pursuant to Federal Rule of Appellate Procedure

22(b), Rule 11(a) of the Rules Governing §§ 2254 and 2255 proceedings, and 28 U.S.C. § 2253(c),

the court denies a certificate of appealability.1 The court determines that Petitioner has failed to

show: (1) that reasonable jurists would find this court’s “assessment of the constitutional claims

debatable or wrong;” or (2) that reasonable jurists would find “it debatable whether the petition states

a valid claim of the denial of a constitutional right” and “debatable whether [this court] was correct

in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). In support of this

determination, the court accepts and incorporates by reference the Report. In the event that

Petitioner files a notice of appeal, he must pay the $505 appellate filing fee or submit a motion to

proceed in forma pauperis on appeal.




        1
            Rule 11 of the Rules Governing §§ 2254 and 2255 Cases provides as follows:

                  (a)       Certificate of Appealability. The district court must issue or deny a certificate of
        appealability when it enters a final order adverse to the applicant. Before entering the final order, the
        court may direct the parties to submit arguments on whether a certificate should issue. If the court
        issues a certificate, the court must state the specific issue or issues that satisfy the showing required
        by 28 U.S.C. § 2253(c)(2). If the court denies a certificate, the parties may not appeal the denial but
        may seek a certificate from the court of appeals under Federal Rule of Appellate Procedure 22. A
        motion to reconsider a denial does not extend the time to appeal.

                  (b)      Time to Appeal. Federal Rule of Appellate Procedure 4(a) governs the time to
        appeal an order entered under these rules. A timely notice of appeal must be filed even if the district
        court issues a certificate of appealability.

Order – Page 3
       It is so ordered this 26th day of June, 2019.



                                                       _________________________________
                                                       Sam A. Lindsay
                                                       United States District Judge




Order – Page 4
